Examiner’s Amendment and Reasons for Allowance

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Restriction
Applicant’s election without traverse of Group 1 in the reply filed on 2/9/2021 is acknowledged.  In applicant’s claim amendments dated 2/9/2021, claims 12-20 have been cancelled, and claims 21-29 were added as new claims.  

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Janik Marcovici on February 25, 2021.
The application has been amended as follows: 
Amend claim 1 as follows: A method for cleaning a semiconductor container, the method comprising:
loading a container door [[to]] into a cleaning chamber;
protecting a latch opening of the container door with a contact point, wherein the contact point is configured to channel a gas from a gas inlet to the latch opening;
 such that the gas flow is channeled by the contact point towards the latch opening.
Amend claim 10 as follows: The method as in claim 1, wherein protecting the latch opening comprises positioning the contact point adjacent to the latch opening so that gas from the gas inlet is directed towards the latch opening.
Amend claim 21 as follows: A method for cleaning a semiconductor container, the method comprising:
loading a container door [[to]] into a cleaning chamber;
protecting a latch opening of the container door with a contact point, wherein the contact point has a configuration effecting gas channeling from a gas inlet to the latch opening;
flowing a liquid toward the container door while supplying a gas flow into the gas inlet of the contact point such that the gas flow is channeled by the contact point towards the latch opening.
Amend claim 29 as follows: The method as in claim 21, wherein protecting the latch opening comprises positioning the contact point adjacent to the latch opening so that gas from the gas inlet is directed towards the latch opening.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the reviewed prior art does not teach or render obvious the subject matter recited by claims 1 or 21, the independent claims.  With regard to claims 1 and 21, the most relevant prior art is U.S 6,248,177 to Halbmaier.  The Halbmaier reference teaches a cleaning chamber .  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN L COLEMAN whose telephone number is (571)270-7376.  The examiner can normally be reached on 9-5 Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571)272-1303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RLC/
Ryan L. Coleman
Patent Examiner, Art Unit 1714
February 27, 2021
/MIKHAIL KORNAKOV/Supervisory Patent Examiner, Art Unit 1714